Order entered January 30, 2015




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-14-00848-CV

                      THE DALLAS MORNING NEWS, INC., Appellant

                                                V.

                             CHRISTOPHER KEVIN MAPP, Appellee

                          On Appeal from the 191st Judicial District Court
                                       Dallas County, Texas
                              Trial Court Cause No. DC-14-02118-J

                                             ORDER
        We GRANT appellee’s December 18, 2014 motion for an extension of time to file a

reply brief. We ORDER the reply brief tendered to this Court on December 19, 2014 filed as of

the date of this order.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE